COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 ISAAC LEVI HARDEN,                            §
                                                               No. 08-13-00134-CR
             Appellant,                        §
                                                                  Appeal from the
 v.                                            §
                                                                90th District Court
 THE STATE OF TEXAS,                           §
                                                             of Young County, Texas
             Appellee.                         §
                                                                   (TC #09959)
                                               §
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF JANUARY, 2015.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge), sitting by assignment